Citation Nr: 9916844
Decision Date: 03/22/99	Archive Date: 06/24/99

DOCKET NO. 96-29 388        DATE MAR 22 1999

On appeal from the Department of Veterans Affairs Regional Office
in Columbia, South Carolina

THE ISSUES

1. Entitlement to a rating in excess of 10 percent for a left knee
disorder.

2. Entitlement to a rating in excess of 10 percent for a right knee
disorder.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel

INTRODUCTION

The veteran had active service from May 1980 to September 1995. In
February 1996, he submitted a claim for service connection for a
number of disorders including scrotal pain, bilateral carpal tunnel
syndrome, bilateral foot pain, and bilateral knee disorders. This
appeal arises from a March 1996 rating decision by the Columbia,
South Carolina, Regional Office (RO) that denied service connection
for scrotal pain and granted service connection for left and right
carpal tunnel syndrome and assigned 10 percent evaluations for
each, left and right plantar fasciitis and assigned noncompensable
evaluations for each, and left and right knee disorders and
assigned noncompensable evaluations for each. After further
development of the evidence, a July 1997 rating decision assigned
a 10 percent evaluation for each knee disability.

In an April 1998 decision, the Board of Veterans' Appeals (Board)
granted service connection for bilateral postoperative orchialgia,
denied compensable evaluations for left and right carpal tunnel
syndrome and left and right plantar fasciitis, and remanded, for
further development of the evidence, the issues of evaluations for
left and right knee disorders.

REMAND

The veteran's service medical records included one from January
1982 where he complained of a right knee abrasion sustained while
playing baseball; X rays were negative and the injury was cleaned
with hydrogen peroxide. On an August 1994 outpatient treatment
record, he complained of low back pain and, incidentally, of
discomfort in the knees and feet that was to be addressed at a
separate appointment; however, subsequent treatment records did not
reflect complaints of knee disorders. The remainder of the
veteran's service medical records, including examinations conducted
in December 1975, June 1979, August 1980, January 1981, April 1985,
May 1987, September 1992, August 1994, and June 1995, did not
reflect complaints or findings of knee disorders.

2 - 

At a March 1996 VA orthopedic examination of the veteran's knees,
patellofemoral crepitus was noted as well as pain on patellofemoral
compression. However, there was no effusion, tibiofemoral joint
lines were not tender, pivot-shift tests were negative, Lachman's
test were negative, and both knees were stable to varus and valgus
stress. When pushing from the lateral to the medial side, each
patella had one quadrant of motion; when pushing from the medial to
the lateral side, each patella had two quadrants of motion.
Patellofemoral osteophytes were noted on X rays. Diagnoses included
bilateral patellofemoral degenerative arthritis.

A March 1996 rating decision granted service connection for a right
knee disability and for left knee impairment. Noncompensable
evaluations were assigned each knee disorder pursuant to Diagnostic
Codes 5010-5257. Diagnostic Code (DC) 5010 is to be used for
traumatic arthritis substantiated by X rays while DC 5297 is to be
used for impairment of the knee manifested by recurrent subluxation
or lateral instability. Where, as here, diagnostic codes are
hyphenated, the first diagnostic code represents the disorder
diagnosed and the second diagnostic code represents manifestation
of its residuals. 38 C.F.R. 4.27.

Adjudicators are referred, by the provisions of DC 5010, to DC 5003
(degenerative arthritis) for rating criteria. The rating criteria
for DC 5003 refer to the rating criteria for limitation of motion
of the particular diseased joint. For the knee, the rating criteria
for limitation of motion are DC 5260 (limitation of flexion of the
leg) and DC 5261 (limitation of extension of the leg). In order to
accurately apply the rating criteria in DC 5260 and DC 5261, the
record must include complete range of motion testing. The record
here, at the time of the April 1998 Board decision, did not include
complete range of motion testing. Accordingly, remand was required
in order to afford the veteran an examination that included such
testing.

In addition, when the evaluation of a joint involves limitation of
motion, the provisions of 38 C.F.R. 4.40 and 4.45 must be
considered. DeLuca v. Brown, 8 Vet. App. 202 (1995). Those
regulations require that consideration be given to weakened
movement, excess fatigability, incoordination and increased
disability during flare-ups or prolonged use. Id. Remand was
required so examiners could

3 -

assess such potential manifestations and so adjudicators could
consider medical evidence produced by the assessment.

Finally, multiple evaluations of the same disability under multiple
diagnostic codes is called "pyramiding" and must be avoided. 38
C.F.R. 4.14. On the other hand, in the absence of a statute or
regulation to the contrary, separate disabilities, i.e., where
there is no overlap of symptomatology, of the same system or organ
must be separately rated. Esteban v. Brown, 6 Vet. App. 259 (1994);
see also 38 C.F.R. 4.25(b). The VA General Counsel has determined
that there is no overlap of symptomatology between arthritis of the
knee, under the provisions of DC 5010 or DC 5003, and recurrent
subluxation or lateral instability of the knee, under the
provisions of DC 5257. VAOPGCPREC 23-97. Thus, remand was required
so examiners and adjudicators could determine whether, and to what
extent, the veteran suffered from both arthritis and instability of
the knees.

Pursuant to the April 1998 Board decision, the veteran was afforded
a July 1998 VA orthopedic examination. The examination report shows
minimal adverse findings and suggests that the veteran does not
have a permanent knee disability. However, the examiner did not
conduct range of motion tests. He asked about excess fatigability,
which the veteran denied, but did not address weakened movement,
incoordination, or increased disability during flare-ups or
prolonged use. Finally, the examiner did not assess stability of
the knees and, as for arthritis, he said that he would order X rays
but did not review or report the results thereof.

In sum, the examination was inadequate for rating purposes and not
in accord with the April 1998 Board decision. When an examination
is inadequate for rating purposes, the report must be returned. 38
C.F.R. 4.2. Where there has been a failure to comply with
directions in an earlier Board remand, the Board must remand the
case again. Stegall v. West, 11 Vet. App. 268 (1998).

Before proceeding further, the Board notes that, in a November 1997
statement, the veteran's representative refer-red to the July 1997
rating decision that awarded 10 percent evaluations for the
veteran's left and right knee disorders. He indicated that, in
light of the compensable evaluations assigned, those issues had
been

4 -

resolved to the veteran's satisfaction. That statement appears to
constitute a withdrawal from appeal of the issues of evaluations
for the knee disorders. Generally, an appeal may be withdrawn, or
issues may be withdrawn from an appeal, either by the appellant or
by his or her authorized representative. 38 C.F.R. 20.204(c).
However, where, as here, the Substantive Appeal was filed by the
appellant personally, the representative cannot withdraw the
appeal, or withdraw issues from the appeal, without the express
written consent of the appellant. Id. Such an express written
consent from the veteran does not appear of record. The RO should
contact the veteran and ascertain whether he wishes to withdraw
from appeal the issues of the evaluations for the knee disorders.

Accordingly, the case is REMANDED to the RO for the following:

1. The RO should contact the veteran and ascertain whether he
wishes to withdraw from appeal the issues of the evaluations for
the knee disorders. If he does, the RO should obtain from him a
written withdrawal pursuant to 38 C.F.R. 20.204(c). If the veteran
files a written withdrawal of the appeal of those issues, then
action should be taken accordingly, and no further development
should be undertaken. If he wishes to proceed with the appeal, then
the following paragraphs are applicable.

2. The RO should obtain from the veteran the names and addresses of
all health care providers from whom he has received treatment for
left and right knee disorders since April 1997. Thereafter, the RO
should obtain legible copies of all records that have not already
been obtained.

3. Upon completion of the development in paragraph 2 above, the
veteran should be afforded a VA examination to determine the
current nature and extent of disabilities

- 5 -

of the knees. It is imperative that the examiner reviews this
decision and the entire claimfile prior to the examination. All
indicated tests should be conducted.

a. The examiner should determine by appropriate study whether there
is radiographic evidence of arthritis of the knees and, if so, the
nature and extent of disability attributable thereto.

b. The examiner should evaluate the range of motion of each knee
and should determine whether flare-ups of the disorder cause
additional limitation of motion. If feasible, these determinations
should be expressed in terms of degrees of additional loss of range
of motion. In addition, the examiner should determine whether
prolonged use causes weakened movement, excess fatigability, or
incoordination. If the aforementioned determinations cannot be
made, or if prolonged use does not cause weakened movement, excess
fatigability, or incoordination, or if flare-ups do not cause an
additional loss of range of motion, or if any such additional loss
of range of motion cannot be expressed in degrees, then the
examiner should so state for the record.

c. The examiner should evaluate stability of each knee.

d. The functional limitations of left and right knee disorders must
be fully described and the factors upon which medical opinions are
based must be set forth in the report.

4. After the foregoing actions have been taken, the RO should
review the file to ensure completion of the required development.
When the required development

- 6 -

has been completed, and all evidence obtained has been associated
with the file, the RO should review the claim, to include
consideration of assignment of a "staged" rating in accordance with
Fenderson v. West, No. 96- 947 (U.S. Vet.  App.  Jan. 20, 1999). 
If the decision remains adverse to the veteran in any way, he and
his representative should be furnished with a Supplemental
Statement of the Case and afforded a reasonable opportunity to
respond thereto.

Thereafter, subject to current appellate procedures, the case
should be returned to the Board, if appropriate, for further
appellate consideration.  The veteran need take no action until he
is further informed.

This claim must be afforded expeditious treatment by the RO.  The
law requires that all claims remanded by the Board of Veterans'
Appeals, or the United States Court of Appeals for Veterans Claims,
for additional development or other appropriate action must be
handled in an expeditious manner.  See The Veterans' Benefits
Improvements Act of 1994, Pub.  L. No. 103-446,  302, 108 Stat.
4645, 4658 (1994), 38 U.S.C.A.  5101 (West Supp. 1998) (Historical
and Statutory Notes).  In addition, the VBA Adjudication Procedure
Manual, M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03, directs
the RO to provide expeditious handling of all cases that have been
remanded by the Board and the Court.

N. R. ROBIN
Member, Board of Veterans' Appeals

Under 38 U.S.C.A.  7252 (West 1991), only a decision by the Board
of Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims (known as the United States Court of
Veterans Appeals prior to March 1, 1999). This remand is in the
nature of a preliminary order and does not constitute a decision by
the Board on the merits of your appeal. 38 C.F.R.  20.1100(b)
(1998).

